Exhibit 10.26

Key Employee Agreement

 

This Key Employee Agreement (“Agreement”) is entered into effective
____________________ (the “Effective Date”) by and between Graco Inc., a
Minnesota corporation (the “Company”), and «Who», a resident of Minnesota
(“Executive”).

 

Background

A.       The Company desires to continue to employ Executive in accordance with
the terms and conditions stated in this Agreement.

 

B.       The Company and Executive are parties to a key employee agreement dated
«Date» (the “Prior Agreement”), which the parties desire to amend and restate in
its entirety as set forth in this Agreement.

 

C.       Executive is a key member of the management of the Company and is
expected to devote substantial skill and effort to the affairs of the Company,
and the Company desires to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Company and its shareholders.

 

D.       It is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company. It is desirable and in the best
interests of the Company and its shareholders to provide inducement for
Executive (1) to remain in the service of the Company in the event of any
proposed or anticipated change of control of the Company and (2) to remain in
the service of the Company in order to facilitate an orderly transition in the
event of a change of control of the Company.

 

E.        It is desirable and in the best interests of the Company and its
shareholders that Executive be in a position to make judgments and advise the
Company with respect to proposed changes of control of the Company without
regard to the possibility that Executive’s employment may be terminated without
compensation in the event of certain changes of control of the Company.

 

Agreement

 

In consideration of the foregoing premises and the respective agreements of the
Company and Executive set forth below, the Company and Executive, intending to
be legally bound, agree as follows:

 

1.         Definitions. The capitalized terms used in this Agreement shall have
the following meanings:

 

(a)      “Annual Compensation” means the sum of (i) Executive’s annual base
salary in effect as of the Termination Date, plus (ii) Executive’s target bonus
award that would have been payable to Executive under the Annual Bonus Plan
described in Section 3(b) for the annual performance period in which the
Termination Date occurs, as if all performance targets have been met.

 

(b)      “Board” means the Board of Directors of the Company, or any authorized
committee of the Board of Directors of the Company.

 

 

(c)

“Cause” means:

 

(i)        Executive’s conviction or guilty or no contest plea to any felony or
other criminal act involving moral turpitude;

 

(ii)       gross misconduct or any act of fraud, disloyalty or dishonesty by
Executive related to or connected with Executive’s employment by the Company or
otherwise likely to cause material harm to the Company or its reputation;

 

(iii)      a willful and material violation by Executive of the Company’s
written policies or codes of conduct;

 

(iv)      wrongful appropriation by Executive of Company funds or property or
other material breach of Executive’s fiduciary duties to the Company; or

 

 

(v)

the willful and material breach of this Agreement by Executive.

 

 

(d)

A “Change of Control” means:

 

(i)      an acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934), (a
“Person”), of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) which, together with other acquisitions by such
Person, results in the aggregate beneficial ownership by such Person of 30% or
more of either

 

(A)    the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or

 

(B)     the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

 

provided, however, that the following acquisitions will not result in a Change
of Control:

 

(1)     an acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company,

 

(2)     an acquisition by the Executive or any group that includes the
Executive, or

 

(3)     an acquisition by any entity pursuant to a transaction that complies
with clauses (A), (B) and (C) of Section 1(d)(iii) below; or

 

(ii)     Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of said Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial membership on the
Board occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies by or on behalf of a Person other than the Board; or

 

(iii)    Consummation of a reorganization, merger or consolidation of the
Company with or into another entity or a statutory exchange of Outstanding
Company Common Stock or Outstanding Company Voting Securities or sale or other
disposition of all or substantially all of the assets of the Company (“Business
Combination”); excluding, however, such a Business Combination pursuant to which

 

(A)    all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, a majority of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable equity interests), as the case may be, of the surviving
or acquiring entity resulting from such Business Combination (including, without
limitation, an entity that as a result of such transaction beneficially owns
100% of the outstanding shares of common stock and the combined voting power of
the then outstanding voting securities (or comparable equity securities) or all
or substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions (as compared to the other holders of the
Company’s common stock and voting securities prior to the Business Combination)
as their respective ownership, immediately prior to such Business Combination,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities,

 

(B)     no Person (excluding (1) any employee benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination or any entity controlled by the Company or the entity
resulting from such Business Combination, (2) any entity beneficially owning
100% of the outstanding shares of common stock and the combined voting power of
the then outstanding voting securities (or comparable equity securities) or all
or substantially all of the Company’s assets either directly or indirectly and
(3) the Executive and any group that includes the Executive) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock (or comparable equity interests) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities (or comparable equity interests) of such entity, and

 

(C)     immediately after the Business Combination, a majority of the members of
the board of directors (or comparable governors) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(e)       “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

 

(f)       “Company” means the Company as defined in the first sentence of this
Agreement and any successor to its business and/or assets which assumes or
agrees to perform this Agreement by operation of law or otherwise.

 

(g)      “Disability” means a continuing condition of Executive that has been
determined to meet the criteria set forth in the Company’s Long Term Disability
Plan, or similar successor plan, to render Executive eligible for long-term
disability benefits under said plan, whether or not Executive is in fact covered
by such plan. The determination shall be made by the insurer of the plan or, if
Executive is not covered by the plan, by the Company in its sole discretion.

 

(h)      “Good Reason” means any of the following conditions arising during the
Transition Period, without the consent of Executive:

 

(i)        the assignment to Executive of any duties materially inconsistent in
any respect with Executive’s position (including offices and titles), duties or
responsibilities, or any other action by the Company which results in a material
diminution in such position, duties or responsibilities, as in effect
immediately prior to the Transition Period, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive;

 

(ii)       any material reduction, in the aggregate, to the compensation and
benefit plans, programs and perquisites applicable to Executive as in effect
immediately prior to the Transition Period, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

 

(iii)      the Company requiring Executive to be based at any office or location
more than 50 miles from the location at which Executive was based immediately
prior to the Transition Period or the Company requiring Executive to travel on
Company business to a substantially greater extent than required immediately
prior to the Transition Period; or

 

(iv)      any failure by the Company to comply with and satisfy Section 8(c) of
this Agreement.

 

For purposes of this Section 1(h) any good faith determination of “Good Reason”
made by Executive shall be conclusive.

 

(i)   “Subsidiary” means, with respect to the Company, any corporation or other
entity that is required to be combined with the Company as a single employer
under Code § 414(b) or (c).

 

(j)        “Term” means the period of Executive’s employment under this
Agreement, commencing on the Effective Date and ending on the third anniversary
of the Effective Date, provided that such period shall be automatically extended
for successive one-year periods unless either party gives written notice of
non-renewal to the other party at least six (6) months prior to the expiration
of such third anniversary, or annual renewal, as the case may be, that such
party elects not to extend the term of such employment under this Agreement;
provided, further, that if a Change of Control occurs prior to the expiration of
the Term specified in the preceding clause (including any extension year then in
effect), then the Term shall end upon expiration of the Transition Period.

 

(k)      “Termination Date” means the date of the Executive’s “separation from
service” (within the meaning of Code § 409A(a)(2)(A)(i)) with the Company and
its Subsidiaries, as determined by the Company.

 

(l)       “Transition Period” means the period commencing at the time a Change
of Control first occurs during the Term and ending on the date that is two years
thereafter.

 

2.       Position and Duties. During Executive’s employment under this
Agreement, Executive will perform such duties and responsibilities of an
executive nature as the Company may assign from time to time. Executive will
serve the Company faithfully and to the best of Executive’s ability and will
devote Executive’s full working time, attention, and efforts to the business and
affairs of the Company. Executive will follow and comply with applicable
policies and procedures adopted by the Company from time to time, including
without limitation policies relating to business ethics, conflict of interest,
non-discrimination, confidentiality and protection of trade secrets, and insider
trading. Executive will not engage in other employment or other material
business activity, except as approved in writing by the CEO. It shall not be a
violation of this Agreement for Executive to (i) serve on corporate, civic or
charitable boards or committees or (ii) manage personal investments, so long as
such activities do not significantly interfere with the performance of
Executive’s responsibilities in accordance with this Agreement. Executive hereby
represents and confirms that Executive is under no contractual or legal
commitments that would prevent Executive from fulfilling Executive’s duties and
responsibilities as set forth in this Agreement.

 

3.         Compensation. During Executive’s employment under this Agreement,
Executive will be provided with the following compensation and benefits:

 

(a)       Base Salary. The Company will pay to Executive for services provided
hereunder a base salary at a rate determined from time to time by the Company,
which base salary will be paid in accordance with the Company’s normal payroll
policies and procedures. The Company will review Executive’s performance on an
annual basis and determine any adjustments to Executive’s base salary in its
sole discretion.

 

(b)       Incentive Compensation. Executive will be eligible to participate in
an annual cash incentive plan of the Company as designated by the Company, in
accordance with the terms and conditions of such plan as may be in effect from
time to time (the “Annual Bonus Plan”).

 

(c)      Employee Benefits. Executive will be entitled to participate in all
employee benefit plans and programs generally available to employees of the
Company, as determined by the Company and to the extent that Executive meets the
eligibility requirements for each individual plan or program. Executive’s
participation in any plan or program will be subject to the provisions, rules,
and regulations of, or applicable to, the plan or program. The Company provides
no assurance as to the adoption or continuation of any particular employee
benefit plan or program.

 

(d)       Expenses. The Company will reimburse Executive for all reasonable and
necessary out-of-pocket business, travel, and entertainment expenses incurred by
Executive in the performance of his duties and responsibilities to the Company
during the Term. Such reimbursement shall be subject to the Company’s normal
policies and procedures for expense verification, documentation, and
reimbursement; provided, however, that Executive shall submit verification of
expenses within 45 days after the date the expense was incurred, and the Company
shall reimburse Executive for such expenses eligible for reimbursement within 30
days thereafter. The right to reimbursement hereunder is not subject to
liquidation or exchange for any other benefit, and the amount of expenses
eligible for reimbursement in a calendar year shall not affect th e expenses
eligible for reimbursement in any other calendar year.

 

4.         Termination of Employment. Executive’s employment with the Company
under this Agreement is at will and may be terminated by either party for any or
no reason, subject to the obligations of the parties provided for in this
Agreement.

 

5.        Payments Upon Termination of Employment Following a Change of Control.
If a Change of Control occurs during the Term, and if Executive’s employment
terminates such that the Termination Date occurs during the Transition Period,
then Executive shall be entitled to payments and benefits on the terms and
conditions specified in this Section 5.

 

(a)      Payments and Benefits Upon Involuntary Termination Without Cause or
Resignation for Good Reason During the Transition Period. If Executive’s
Termination Date occurs during the Transition Period, and if such termination is
involuntary at the initiative of the Company without Cause or at the initiative
of Executive for Good Reason, then, in addition to such base salary and
incentive compensation that has been earned but not paid to Executive as of the
Termination Date, the Company shall provide to Executive the severance payments
set forth in this Section 5(a), subject to the conditions in Section 7:

 

(i)      Separation Pay. The Company shall pay to Executive an amount equal to
two (2) times Executive’s Annual Compensation.

 

(ii)     Pro-Rated Bonus. If the Termination Date is any day other than the last
day of a performance period under the Annual Bonus Plan, then the Company shall
pay to Executive an amount equal to a pro rata portion of the target award that
would have been payable to Executive under the Annual Bonus Plan for the annual
performance period in which the Termination Date occurs, as if all performance
targets been met. The pro rata portion shall be calculated based on the number
of days during such annual performance period Executive was employed by the
Company prior to the Termination Date divided by 365.

 

(iii)    Continued Benefits. If Executive (and/or Executive’s covered
dependents) is eligible and properly elects to continue group medical, dental
and/or life insurance coverage, as in place immediately prior to the Termination
Date, the Company shall continue to pay the Company’s portion of any such
premiums or costs of coverage (on a benefit by benefit basis) until the earlier
of (A) twenty-four (24) months after the Termination Date, or (B) the date
Executive (and Executive’s covered dependents) is provided such form of coverage
by a subsequent employer. In the event that Executive’s participation in such
plans is not possible under any of the applicable plans and laws as then in
effect, the Company will purchase coverage reasonably comparable to the coverage
provided under the plans provided by the Company, to the extent such coverage is
reasonably available, and Executive will cooperate with the Company to obtain
the most favorable rate for such coverage for Executive. All such
Company-provided medical, dental and/or life insurance premiums, or costs of
coverage, shall be paid directly to the insurance carrier or other provider by
the Company and Executive shall make arrangements with the Company to pay the
Executive’s portion of such coverage.

 

(iv)    Retirement/Restoration Benefits. If Executive is a participant in the
Company’s Restoration Plan, the Company shall credit Executive with additional
years of service under such plan for purposes of calculating all benefits and
rights under such plan, as if Executive had remained employed by the Company for
an additional two (2) years following the Termination Date.

 

(v)     Legal Fees. The Company shall reimburse Executive for reasonable legal
fees and expenses incurred by Executive in connection with seeking legal advice
in seeking to obtain or enforce in good faith any right or benefit provided by
this Agreement, to the extent such claims are timely commenced under applicable
law; provided, however, that the Company may recover any such legal fees and
expenses of Executive which the Company has paid, if it is finally judicially
determined in such proceeding that Executive’s claim or claims were frivolous or
that Executive pursued such claim or claims in bad faith. Executive will submit
to the Company verification of legal expenses eligible for reimbursement within
60 days from the date that the expense was incurred. The Company shall reimburse
Executive for eligible expenses promptly thereafter, but in any event not
earlier than the date that is six months following the Termination Date and not
later than December 31 of the calendar year following the calendar year in which
the expense was incurred. The amount of expenses eligible for reimbursement
during any calendar year will not affect the expenses eligible for reimbursement
in any other calendar year, and Executive’s right to reimbursement of such
expenses may not be exchanged for cash or any other benefit. Any amounts payable
hereunder are intended to be payable in accordance with a reimbursement plan
pursuant to Section 409A of the Code.

 

(b)       Timing and Form of Payments Following a Change of Control. In the
event that Executive is entitled to payments under Section 5(a) above, then any
payments to which Executive is entitled under Sections 5(a)(i) or (ii) above
shall be paid to Executive in a lump sum on the first regular payroll date of
the Company to occur following the date that is six months after the Termination
Date, provided that Executive has satisfied the conditions set forth in Section
7.

 

(c)       Possible Payment Reduction. Notwithstanding any provision to the
contrary contained in this Agreement, if the cash payments due and the other
benefits to which Executive shall become entitled under Section 5(a), either
alone or together with other payments in the nature of compensation to Executive
which are contingent on a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company or otherwise, would constitute a “parachute payment” (as defined in
Section 280G of the Code or any successor provision thereto), such payments or
benefits shall be reduced (but not below zero) to the largest aggregate amount
as will result in no portion thereof being subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or being
non-deductible to the Company for Federal Income

 

Tax purposes pursuant to Section 280G of the Code (or any successor provision
thereto), provided, however, that no such reduction shall occur, and this
Section 5(c) shall not apply, in the event that the amount of such reduction
would be more than $25,000. Executive in good faith shall determine the amount
of any reduction to be made pursuant to this Section 5(c) and shall select from
among the foregoing benefits and payments those which shall be reduced. No
modification of, or successor provision to, Section 280G or Section 4999
subsequent to the date of this Agreement shall, however, reduce the benefits to
which the Executive would be entitled under this Agreement in the absence of
this Section 5(c) to a greater extent than they would have been reduced if
Section 280G and Section 4999 had not been modified or superseded subsequent to
the date of this Agreement, notwithstanding anything to the contrary provided in
the first sentence of this Section 5(c).

 

 

(d)

Certain Additional Payments by the Company.

 

(i)        Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that Section 5(c) above does not apply and any
payment or distribution by the Company to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, any stock option, restricted stock agreement or otherwise,
but determined without regard to any additional payments required under this
Section 5(d)) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(ii)       Subject to the provisions of Section 5(d)(iii) all determinations
required to be made under this Section 5(d), including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
Deloitte and Touche LLP or such other certified public accounting firm as may be
designated by Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 5(d), shall be paid by the Company to Executive within five days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5(d)(iii) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

 

(iii)     Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment or an increase to a Gross-Up Payment previously
made. Such notification shall be given as soon as practicable but no later than
ten business days after Executive is informed in writing of such claim (provided
that any delay in so informing the Company within such ten business day period
shall not affect the obligations of the Company under this Section 5(d) except
to the extent that such delay materially and adversely affects the Company) and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:

 

(A)     give the Company any information reasonably requested by the Company
relating to such claim,

 

(B)      take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(C)      cooperate with the Company in good faith in order to effectively
contest such claim, and

 

(D)     permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 5(d)(iii), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(iv)      If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 5(d)(iii), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 5(d)(iii)), promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 5(d)(iii), a determination
is made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

(v)       Notwithstanding any provision above to the contrary, any Gross-Up
Payment payable under this Section 5(d) shall be made by the end of the calendar
year following the calendar year in which the Executive remits the taxes.
Further, notwithstanding any provision above to the contrary, any right to
reimbursement under this Section 5(d) of expenses incurred by Executive due to a
tax audit or litigation addressing the existence or amount of a tax liability
shall be made by the end of the calendar year following the calendar year in
which the taxes that are the subject of the audit or litigation are remitted, or
where as a result of the audit or litigation no taxes are remitted, the end of
the calendar year following the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation. Any Gross-Up Payment and any reimbursement of expenses payable under
this Section 5(d) shall not be made before the date that is six months after the
Termination Date.

 

(e)      Other Termination Following a Change of Control. If Executive’s
Termination Date occurs during the Transition Period or otherwise following a
Change of Control, and such termination is:

 

(i)        by reason of Executive’s abandonment of or resignation from
employment for any reason (other than, during the Transition Period, for Good
Reason);

 

(ii)       by reason of termination of Executive’s employment by the Company for
Cause;

 

 

(iii)

because of Executive’s death or Disability; or

 

 

(iv)

upon or following expiration of the Term,

 

then the Company will pay to Executive, or Executive’s beneficiary or
Executive’s estate, as the case may be, such base salary that has been earned
but not paid to Executive as of the Termination Date, payable pursuant to the
Company’s normal payroll practices and procedures, and such incentive
compensation and benefits that have been earned as of the Termination Date,
payable to the extent and in the manner as provided in the applicable plans or
programs, and Executive shall not be entitled to any additional compensation or
benefits provided under Section 5 hereof.

 

 

6.

Other Post-Termination Obligations.

 

(a)       In the event of termination of Executive’s employment during the
Transition Period, the sole obligation of the Company under this Agreement will
be its obligation to make the payments called for by Section 5 hereof, and the
Company will have no other obligation to Executive or to his beneficiary or his
estate, except as otherwise provided by law or by the terms of any employee
benefit plans or programs, or of any incentive compensation or stock ownership
plans, then maintained by the Company in which Executive participates. In no
event shall Executive be eligible for payments under Section 5 upon any
termination of employment prior to a Change of Control.

 

(b)       Immediately upon termination of Executive’s employment with the
Company for any reason, Executive will resign all positions then held as a
director or officer of the Company and of any Subsidiary, parent or affiliated
entity of the Company.

 

(c)      Upon termination of Executive’s employment with the Company, Executive
shall promptly deliver to the Company any and all Company records and any and
all Company property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, flash drives or other digital
storage media, source codes, data, tables or calculations and all copies
thereof, documents that in whole or in part contain any trade secrets or
confidential, proprietary or other secret information of the Company and all
copies thereof, and keys, access cards, access codes, passwords, credit cards,
personal computers, handheld personal computers or other digital devices,
telephones and other electronic equipment belonging to the Company.

 

(d)      Following termination of Executive’s employment with the Company for
any reason, Executive will, upon reasonable request of the Company or its
designee, cooperate with the Company in connection with the transition of his
duties and responsibilities for the Company; consult with the Company regarding
business matters that he was directly and substantially involved with while
employed by the Company; and be reasonably available, with or without subpoena,
to be interviewed, review documents or things, give depositions, testify, or
engage in other reasonable activities in connection with any litigation or
investigation, with respect to matters that Executive then has or may have
knowledge of by virtue of his employment by or service to the Company or any
related entity.

 

(e)      Executive will not malign, defame or disparage the reputation,
character, image, products or services of the Company, or the reputation or
character of the Company’s directors, officers, employees or agents, provided
that nothing in this Section 6(e) shall be construed to limit or restrict
Executive from taking any action that he in good faith reasonably believes is
necessary to fulfill his fiduciary obligations to the Company, or from providing
truthful information in connection with any legal proceeding, government
investigation or other legal matter.

 

(f)       In the event any payments or benefits become payable to Executive
pursuant to Section 5(a), then such payments or benefits will supersede and
replace any other payments or benefits applicable to Executive under this
Agreement or any other agreement, plan or program applicable to Executive to the
extent that such other agreement, plan or program provides payments or benefits
to Executive in the event of involuntary termination at the initiative of the
Company without Cause or voluntary termination on the initiative of Executive
for Good Reason, and Employee shall be entitled to payments only pursuant to
Section 5(a).

 

7.        Termination Payment Conditions. Notwithstanding anything above to the
contrary, the Company will not be obligated to make any payments to Executive
under Sections 5(a) – (d) hereof unless: (a) Executive has signed a release of
claims in favor of the Company and its affiliates and related entities, and
their directors, officers, insurers, employees and agents, in a form prescribed
by the Company (which release shall not include any claims Executive may have to
indemnification or advance of expenses with respect to Executive’s actions as an
officer or director of the Company); (b) all applicable rescission periods
provided by law for releases of claims shall have expired and Executive has not
rescinded the release of claims; and (c) Executive is in strict compliance with
the terms of this Agreement as of the dates of such payments.

 

 

8.

Successors.

 

(a)       This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

(b)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(c)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

 

9.

Miscellaneous.

 

(a)      Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local income and employment taxes
as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.

 

(b)      Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions, and should be interpreted
accordingly.

 

(c)      Governing Law. All matters relating to the interpretation,
construction, application, validity, and enforcement of this Agreement will be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.

 

(d)      Jurisdiction and Venue. Executive and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the United States
District Court, District of Minnesota, for the purpose of resolving all issues
of law, equity, or fact arising out of or in connection with this Agreement. Any
action involving claims of a breach of this Agreement must be brought in such
courts. Each party consents to personal jurisdiction over such party in the
state and/or federal courts of Minnesota and hereby waives any defense of lack
of personal jurisdiction. Venue, for the purpose of all such suits, will be in
Hennepin County, State of Minnesota.

 

(e)      Waiver of Jury Trial. To the extent permitted by law, Executive and the
Company waive any and all rights to a jury trial with respect to any dispute
arising out of or relating to this Agreement.

 

(f)      Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, including
without limitation the Prior Agreement. The parties hereto have made no
agreements, representations, or warranties relating to the subject matter of
this Agreement that are not set forth herein.

 

(g)      No Violation of Other Agreements. Executive hereby represents and
agrees that neither (i) Executive’s entering into this Agreement nor (ii)
Executive’s carrying out the provisions of this Agreement, will violate any
other agreement (oral, written, or other) to which Executive is a party or by
which Executive is bound.

 

(h)      Amendments. No amendment or modification of this Agreement will be
effective unless made in writing and signed by the parties hereto.

 

(i)       Counterparts. This Agreement may be executed by facsimile signature
and in any number of counterparts, and such counterparts executed and delivered,
each as an original, will constitute but one and the same instrument.

 

(j)       Severability. To the extent that any portion of any provision of this
Agreement is held invalid or unenforceable, it will be considered deleted
herefrom and the remainder of such provision and of this Agreement will be
unaffected and will continue in full force and effect.

 

(k)      Survival. The provisions of this Agreement that by their terms or
implication extend beyond the Term shall survive the termination or expiration
of the Term and termination of Executive’s employment with the Company for any
reason.

 

(l)       Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and will not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

(m)     Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
(i) delivered personally; (ii) sent by facsimile or other similar electronic
device with confirmation; (iii) delivered by reliable overnight courier; or (iv)
three business days after being sent by registered or certified mail, postage
prepaid, and in the case of (iii) and (iv) addressed as follows, or to such
other address as the party may designate by giving notice hereunder:

 

If to the Company:

Graco Inc.

 

88 Eleventh Avenue NE

 

Minneapolis, MN 55413

 

Attention: Chairman of the Board

 

Attention: General Counsel

 

 

If to Executive:

«Who»

 

«HAddress»

 

 



Executive and the Company have executed this Agreement effective as of the date
set forth in the first paragraph.

 

 

GRACO INC.

 

 

 

By:__________________________________

 

«CEO»

 

Its: President and Chief Executive Officer

 

 

 

 

_____________________________________

 

«Who»

 

 

 

fb.us.2469889.02

 